DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A (figs. 1-3; claims 1, 3-4 & 12) in the reply filed on 16 November 2021 is acknowledged.  The traversal is on the grounds that the basis of holding the claims divisible was not understood, that there was no specific mapping of the alleged groups to the pending claims, and further that, as amended, the claims now contain only two independent claims / groups. 
This is not found persuasive for the following reasons:
First, with respect to the basis of holding the claims divisible, the applicant’s remarks appear to question whether the restriction requirement was based on the “lack of unity” standard (based on specific mapping of claim groups), or normal U.S. practice election of species (e.g. requiring “serious burden”). The basis of holdings the claims divisible was, in fact, an election of species based on the lack of unity standard, as the application contained claims directed to more than one species of the generic invention, the species deemed to lack unity of invention. 
During U.S. national stage prosecution, procedure regarding unity of invention is guided by MPEP § 1893.03(d), which states “[t]he basic principle is that an application should relate to only one invention or, if there is more than one invention, that applicant would have a right to include in a single application only those inventions which are so linked as to form a single general inventive concept.”. MPEP § 1893.03(d) also states: “Note: the determination regarding unity of invention is made without regard to whether a group of inventions is claimed in separate claims or as alternatives within a single claim. The basic criteria for unity of invention are the same, regardless of the manner in which applicant chooses to draft a claim or claims.”. 

With respect to applicant’s argument that the restriction requirement included no “specific mapping of the alleged groups to the pending claims”, the examiner notes that form paragraph 18.20, as set forth in MPEP § 1893.03(d), does not require the examiner to provide a specific mapping of the alleged groups to the claims. Rather, the examiner identifies the species from which an election is to be made, along with an identification of any generic claims, and the form paragraph then requires the applicant to identify the claims readable on the elected species, including any claims subsequently added.
With respect to applicant’s argument that, as stated in MPEP § 1850(II), “unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims”, the examiner notes that unity of invention was so considered, in the first place, in relation to the independent claims. 
Independent claim 1 appeared to correspond to species A (figs. 1-3), independent claim 5 appeared to correspond to species B (figs. 4-6), and independent claim 6 appeared to be a “Markush Practice” claim [see MPEP § 1850(III)(B)] corresponding to both species C (fig. 7) & D (fig. 8). However, as described in Examination Note II in the restriction requirement, the preliminary amendment filed concurrently with the national stage application raised several issues wherein features exclusive to different embodiments were being claimed together, resulting in improper combinations of elements. In particular, claims 10 & 11 depended from claim 6 but, rather than further defining the invention of species C and/or D, claim 10 appeared to recite features exclusive to the embodiment of species E (fig. 9), while claim 11 appeared to recite features exclusive to the embodiment of species F & G (figs. 10-11 & 12, respectively). 
The examiner thus provided a list of the groups of all species understood to be appearing in the claims (i.e. species A-G), and explained why the groups lacked unity of 
Finally, while the applicant suggests that remaining claims should all be examined as the application now includes only two independent claims, along with “a reasonable number of dependent claims”, the examiner notes that the two groups as currently claimed still lack unity of invention. 
In particular, the claims of Group I (claims 1, 3, 4 & 12; directed to species A) and Group II (claims 6, 10 & 14; directed to species C & D), as now presented, lack unity of invention because even though the inventions of these groups require the technical feature of: an element of an umbilical comprising two isolated channels integrated in to a single structure, the isolated channels joined together by a partition, this technical feature is not a special technical feature as it does not make a contribution over the prior art (i.e. see rejection of claim 1 under 35 U.S.C. 103, below).  The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 10 & 14 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Amendment
This office action is responsive to the amendment filed with the response to election / restriction requirement on 16 November 2021.  As directed by the amendment: claims 1, 4, 6 & 10 have been amended, claims 2, 5, 11 & 13 have been cancelled (claims 7-9 were cancelled previously), and claim 14 has been added.  Thus, claims 1, 3-4, 6, 10, 12 & 14 are presently pending in this application, claims 6, 10 & 14 currently withdrawn as directed to a nonelected invention. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments wherein “a distance between two neighboring locking cams is at least two times longer than a distance between two neighboring holds in the connecting partition” (claim 4) and wherein “winding onto a reel is performed with the shaped metal strip having high compressive strength properties faced to the reel” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “ArmorPak” (e.g. para. 5), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: 
The specification refers to elements 24 as “cams”. A common and accepted definition of a “cam” is “a rotating or sliding piece (such as an eccentric wheel or a cylinder with an irregular shape) in a mechanical linkage used especially in transforming rotary motion into linear motion or vice versa”. However, based on the description in para. 38, as well as the embodiment shown in fig. 3, element 24 appears to be a male connector / barb for a snap-type fitting or similar joint, and not a “cam” as would be understood in the art. In particular, it does not appear that element 24 transforms rotary motion into linear motion or vice versa as would be expected, which may cause confusion as to the intended scope of the invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “An element of a lengthy umbilical flexible tubing…” which renders the claim indefinite for several reasons. 
First, it is unclear if “an element of a lengthy umbilical flexible tubing” means that the claimed invention is merely a subcomponent of a “lengthy umbilical flexible tubing”, or if the claimed invention is itself intended to be “a lengthy umbilical flexible tubing”. 
Additionally, the term “lengthy” is a relative term which renders the claim indefinite. The term “lengthy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Further regarding claim 1, the term “about” (i.e. “about twice of a thickness of the metal strips”; lines 10-11) is a relative / subjective term which renders the claim indefinite. The term “about” is not defined by the claim, there is nothing in the specification or currently of record in the prosecution history to provide any indication as to what specific range is covered by the term "about”, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1 also recites the limitation "the metal strips" in line 11.  There is insufficient antecedent basis for this limitation in the claim. While the claim previously recited that the isolated channels and connecting partition were formed from “two separate metal strips”, this limitation was removed by the applicant’s recent amendment. 

Claims 3, 4 & 12 are rejected at least due to dependency on claim 1, and for other reasons as set forth below.

claims 3 & 4, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Additionally, as set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
The term “locking cams” appears in claims 3 & 4. However, while the accepted meaning of a “cam” in the art is “a rotating or sliding piece…in a mechanical linkage used especially in transforming rotary motion into linear motion or vice versa”, the corresponding element described in the specification and figures appears not to be a “cam”, as understood, but rather a male connector / barb for a snap-type fitting or similar joint. While the specification describes certain features of the “cam” which appear contrary to the ordinary meaning, it does not clearly redefine the term. As a result, the claims take on an unreasonable degree of uncertainty, as it is not clear precisely what structure or range of structures is intended by the term “locking cams”. 

Claim 3 recites the limitation "the holes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. While the connecting partition is described in claim 1 as “perforated”, no “holes” on the connecting partition are properly established such that it is unclear if the “holes” in claim 3 is referring to the holes implied by the perforations, or different holes. Claim 4 recites “two neighboring holes” (lines 2-3), which raises similar issues. 

Claim 3 further recites “wherein the service tape is configured in such a way that electrical cables, wires, capillary tubes, fiber optic lines are placed therein” (lines 3-4). This renders the claim indefinite for several reasons. First, it is unclear if this limitation is intending to establish merely that the service tape is configured to be capable of receiving said electrical cables, wires, capillary tubes, and fiber optic lines; or if this limitation is intending to incorporate these elements placed in the service tape as positively recited elements of the claimed invention (e.g. the element further comprising electrical cables, etc., placed within the service tape). 
Additionally, the list “electrical cables, wires, capillary tubes, fiber optic lines” is missing a conjunction such as “and” or “or”, so it is unclear if all of these elements must be present (e.g., the service tape must be configured to receive all of these elements); or otherwise if these are provided merely as alternatives such that only one of the listed element is required (e.g., the service tape need only be configured to receive one of these elements). 

Claim 12 recites “wherein one metal strip is made of steel with high tensile strength properties, whereas the second metal strip is made of steel with high compressive strength properties” which renders the claim indefinite for several reasons. 
First, independent claim 1 as amended no longer recites the elements of “two separate metal strips” (now reciting only “the metal strips” in line 11, which itself lacks antecedent basis as described above). As such, at least the term “the second metal strip” in claim 12 (line 2) lacks proper antecedent basis. The term “the shaped metal strip” (lines 3-4) is similarly indefinite, as the metal strip has not been described previously as “shaped”, raising doubt as to whether this is referring to the same metal strip as “the second metal strip” or a different metal strip. 
Additionally, the terms “high tensile strength” (“high tensile strength properties”) and “high compressive strength” (“high compressive strength properties”) are relative terms which render the claim indefinite. The terms “high tensile strength” and “high compressive strength” are not defined by the claim, the specification does not provide a standard for ascertaining the 

Finally, claim 12 recites “…and winding onto a reel is performed with the shaped metal strip having high compressive strength properties faced to the reel” (lines 3-4). This limitation appears to be directed to a method step of using the claimed invention, rather than a further definition of the invention itself. As set forth in MPEP § 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 6,401,320; hereafter Lupke) in view of Berry (US 1,784,217). 
Regarding claim 1, Lupke discloses an element of a lengthy flexible tubing (e.g. fig. 9) comprising two isolated channels (i.e. the left channel formed by sections 63 when the two halves are joined, “A” in annotated fig. 9, below; and the right channel formed by curved 
the isolated channels (A & B) are joined together by a connecting partition (“C”, annotated below) formed by welding overlapping parts of walls (i.e. 67) of the isolated channels to each other (col. 3, lines 55-56: “The flanges 67 of the two pipe forming members are sealingly secured to one another”; col. 2, lines 26-29: “With respect to the actual securing and sealing of the pipe forming sections to one another, this can be done either through adhesives or through some type of ultra-sonic welding operation…”); 
welded seams (i.e. between opposing flanges 67, when ultrasonically welded), the connecting partition (“C”), and centers of the isolated channels are located on a midline of a cross section of the tubing (i.e., as shown in fig. 9); and
the connecting partition has a thickness that is about twice of a thickness of the metal strips (i.e., as shown, the connecting partition is formed by overlapping two portions 67 of the metal strips and thus would have a thickness about twice a thickness of the metal strips, as claimed).

    PNG
    media_image1.png
    313
    597
    media_image1.png
    Greyscale






Regarding the limitation wherein the element is “lengthy”, it is noted that the tubing formed by Lupke, being described as a “pipe”, would have some length. Lupke describes the particular embodiment as “particularly useful for heating and plumbing applications where the water and wiring run side by side…” (col. 4, lines 1-3), which also indicates that the element would have some length (i.e. in order to “run”). Furthermore, as set forth in MPEP § 
Similarly, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the differences between the prior art and the claims involve a only changes in form, proportions, or degree, such differences are unpatentable, even though changes of the kind may produce better results than prior inventions. 

Regarding the limitation wherein the element is “umbilical”, as best understood, this is merely a statement of intended use (i.e. used as an umbilical device). As set forth in MPEP § 2114(II), apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.

Regarding the limitation wherein the element is “flexible”, the element disclosed by Lupke, being formed from relatively thin walled metal strips as shown, would have at least some degree of flexibility. While the degree of flexibility may vary depending on the particular dimensions (e.g. thickness vs. length), the particular metal selected, etc. for a particular implementation, the element would not be completely rigid unlike, for example, a pipe formed from concrete. See also MPEP § 2112.01(I). 

Lupke does not explicitly disclose the additional limitation wherein the connecting partition is perforated. Berry teaches (e.g. figs 1 & 2) a flexible tubing element (page 1, line 28: “a pliable strip formed of metal”) comprising two isolated channels (2) integrated into a single 
Berry explains that “the portion of the strip intermediate the beads 2 is preferably formed with the longitudinally extending holes 5 through which suitable securing means, such as screws or nails, may be passed for fastening the strip to the wall, ceiling or other desired support” (page 1, lines 38-44). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the element disclosed by Lupke by providing the connecting partition as a perforated connecting partition, in view of the teachings of Berry, to enable the element to be secured to a support via securing means passed through the holes therein. 
As a result, all of the limitations of claim 1 are met, or otherwise rendered obvious. 

Claim 12 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lupke in view of Berry as applied to claim 1 above, and further in view of Valdez et al. (US 9,163,296; hereafter Valdez).
Regarding claim 12, Lupke further discloses that the element is made from first and second metal sheets (as shown), and further elaborates “It is to be understood that the term metallic used for the pipe construction of the present invention can include many different types of metallic materials. A particularly preferable metallic construction…comprises aluminum and/or copper shielded aluminum. However, it is to be understood that other metals could also be used in the pipe construction of the present invention” (col. 5, lines 11-17). 
Lupke does not explicitly disclose the additional limitations wherein one metal strip is made of steel with high tensile strength properties, whereas the second metal strip is made of steel with high compressive strength properties. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the element disclosed by Lupke by utilizing steel to form the metal strips (i.e. the first and second metal strips), in view of the teachings of Valdez, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In view of the uncertainty regarding the relative terms “high tensile strength properties” and “high compressive strength properties”, it is noted that, by some measures, steel inherently may be considered to have “high tensile strength properties” and “high compressive strength properties” (e.g. as generally compared to plastic / rubber tubing, paperboard tubing, etc.) such that the element of Lupke, as modified above to utilize steel strips, may be seen as reading on the limitations wherein “one metal strip is made of steel with high tensile properties, whereas the second metal strip is made of steel with high compressive strength properties” as claimed. 
Additionally, it would have been obvious to a person having ordinary skill in the art to further modify the element of Lupke by modifying the mechanical properties of the steel strips (i.e. via heat treatment) to optimize such properties as needed for a particular application, including modifying the steel utilized for the strips to have high tensile strength properties (e.g. tensile strength, yield strength, elastic modulus etc.) and high compressive strength properties (e.g. yield strength, elastic modulus, fracture toughness, hardness, etc.), view of the teachings 
Finally, it is noted that the applicant does not appear to disclose any specific ranges of particular properties meeting the “high tensile / compressive strength” limitations, nor any examples of material compositions which may possess such properties, with the result that it does not appear that there is any particular criticality or unexpected result associated with any specific range or value of “tensile strength properties” or “compressive strength properties”. 

With respect to the remaining limitation wherein “winding onto a reel is performed with the shaped metal strip having high compressive strength properties faced to the reel”, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, the element of Lupke, as modified above, reads on all of the structural limitations set forth, such that the above recitation with respect to the manner in which the claimed apparatus is intended to be employed (e.g. wound onto a reel with the high-compressive strength strip faced to the reel) does not differentiate the claim from the prior art. 
As a result, claim 12 is unpatentable over Lupke, as modified above. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                       

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753